                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BHANU VIKRAM,                                       Case No. 17-cv-04656-KAW
                                   8                    Plaintiff,
                                                                                             ORDER REQUIRING
                                   9              v.                                         SUPPLEMENTAL BRIEFING
                                  10     FIRST STUDENT MANAGEMENT, LLC,                      Re: Dkt. No. 59
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 7, 2019, the Court granted Plaintiff Bhanu Vikram’s motion for preliminary
                                  14   approval of a class settlement. (Dkt. No. 57.) On May 3, 2019, the parties filed a stipulation to
                                  15   modify the class settlement, such that uncashed settlement checks would not go to the California
                                  16   Department of Industrial Relations (“DIR”) because the DIR was no longer accepting uncashed
                                  17   class action settlement checks. (Dkt. No. 59 at 1.) Instead, the uncashed settlement checks would
                                  18   go to “California Rural Legal Assistance, a non-profit organization providing civil legal services
                                  19   to low income individuals . . . .” (Id.) The parties also requested that the hearing on the motion
                                  20   for final approval be continued to August 15, 2019. (Id. at 2.)
                                  21          The Court requires supplemental briefing as to why California Rural Legal Assistance is an
                                  22   appropriate cy pres beneficiary. In general, “[t]he cy pres doctrine allows a court to distribute
                                  23   unclaimed or non-distributable portions of a class action settlement fund to the ‘next best’ class of
                                  24   beneficiaries.” Nachshin v. AOL, LLC, 663 F.3d 1034, 1036 (9th Cir. 2011). Thus, the cy pres
                                  25   beneficiary “must account for the nature of the plaintiffs’ lawsuit, the objectives of the underlying
                                  26   statutes, and the interests of the silent class members, including their geographic diversity.” Id.
                                  27   Here, it is unclear that the proposed cy pres beneficiary is sufficiently related to the subject matter
                                  28   of the lawsuit and the geographic diversity of the class members, particularly when it appears that
                                   1   California Rural Legal Assistance focuses on providing assistance to rural communities. Thus, the

                                   2   parties shall explain why California Rural Legal Assistance fulfills the requirements for cy pres

                                   3   beneficiaries, as stated above. The parties shall also identify any relationships the parties or their

                                   4   counsel have with California Rural Legal Assistance. The parties’ supplemental brief is due no

                                   5   later than May 20, 2019.

                                   6          Additionally, the Court notes that it is unavailable on August 15, 2019, as stated on the

                                   7   Court calendar. The Court is, however, available on August 29, 2019. The parties shall state in

                                   8   their supplemental brief if they are available on August 29, 2019, or if a later date is required.

                                   9          IT IS SO ORDERED.

                                  10   Dated: May 9, 2019
                                                                                              __________________________________
                                  11                                                          KANDIS A. WESTMORE
                                  12                                                          United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
